Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims uses the term “about” to describe a relative plate thickness; However, it is unclear what the bounds of the range are in light of the term “about”, as it is not otherwise defined in the specification.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4, 6, 9-10, 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub No. 2006/0257275) in view of Yamada et al (US Patent No. 9,568,000).

Park teaches:

limitations from claims 1 and 19, a linear compressor (FIG. 2) defining an axial direction and a vertical direction, the linear compressor comprising: a housing (50) defining a sump (50’) for collecting lubricant; a pump (120; paragraph 78) for circulating a flow of lubricant within the housing, the pump comprising a pump inlet (102; paragraph 73) positioned within the sump; 

Park does not teach a heat dissipation assembly for the lubricant;

Yamada teaches:

limitations from claim 1, a compressor (1) comprising: a housing (10-12) defining a sump (13) for collecting lubricant (P); and a heat dissipation assembly (FIG. 5 for example) comprising: a plate (91) mounted to an inner surface of the housing; and a fluid passageway (92) defined between the plate and the inner surface (11) of the housing, the fluid passageway having a fluid inlet (92a) for receiving the flow of lubricant and a fluid outlet (92c, 55) for discharging the flow of lubricant back into the sump (FIG. 5; C. 9 Line 58 through C. 10 Line 36);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a heat dissipating unit in the compressor of Park, as taught by Yamada, in order to effectively transfer heat of 



Yamada further teaches:

limitations from claim 2, wherein the heat dissipation assembly further comprises: a supply tube (35) providing fluid communication between a hot oil collection point (82) and the fluid inlet (92a) of the fluid passageway;

limitations from claim 3, wherein the fluid inlet (92a) is positioned at a top of the plate along the vertical direction and the fluid outlet (92c, 55) is positioned at a bottom of the plate along the vertical direction (see FIG. 5);

limitations from claim 4, wherein the fluid outlet (92c, 55) is positioned proximate a bottom of the sump (see FIG. 1; the output at 16 is near the sump 13);

limitations from claim 6, wherein the plate (91) defines a plate groove (see FIG. 2-6, wherein the path 92a-c is formed as an elongated groove in plate 91) that partially defines the fluid passageway;

limitations from claim 9, wherein the plate is positioned on a lower portion of the housing (FIG. 1, wherein the plate 92 is on a portion of housing 10-12 that can be considered lower than at least the topmost portion 12);

limitations from claim 10, wherein the plate is curved to match a contour of the inner surface of the housing (see portions 91c, particularly in FIG. 6);

limitations from claim 15, wherein the plate is formed from stamped sheet metal (C. 10 Lines 23-25 teaches the plate 91 formed of sheet metal, the limitation 

limitations from claim 17, further comprising: a plurality of brackets for fixing the plate against the housing (see FIG. 2 as annotated below);



    PNG
    media_image1.png
    642
    357
    media_image1.png
    Greyscale




Claims 1, 5, 7-8, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub No. 2006/0257275) in view of Mossay (US Patent No. 3,009,072).

Park teaches:



Park teaches a cooling circuit (100, 106, 110) for cooling a linear compressor motor, but does not teach a heat dissipation assembly for the lubricant;

Mossay teaches:

limitations from claim 1, a cooling and heat dissipation unit for a motor comprising: a housing (10); and a heat dissipation assembly (see FIG. 1-6 and layers 11-12 for example) comprising: a plate (11-12) mounted to an inner surface of the housing (10; see FIG. 4); and a fluid passageway (13) defined between the plate and the inner surface (11) of the housing, the fluid passageway having a fluid inlet (22/23) for receiving the flow of lubricant and a fluid outlet (22/23);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a cooling jacket assembly utilizing an inner plate forming a passage between a housing and itself within the compressor of Park, as taught by Mossay, in order to provide close contact between the cooling fluid and large portions of the heat transfer surfaces (housing and motor) via the use of a thin coolant expandable passage (C. 3 Lines 49-60 of Mossay);



Mossay further teaches:



limitations from claim 7, wherein the housing defines a housing groove (27) that partially defines the fluid passageway (see FIG. 7-8);

limitations from claim 8, wherein the heat dissipation assembly comprises: a plurality of plates (11-12) mounted to the inner surface of the housing to define a plurality of fluid passageways (see FIG. 2-5 and 14 for example);

limitations from claim 12, wherein the plate is formed from an insulating material (see C. 2 Lines 30-33, “Polythene”; the examiner notes that any material without an ideal thermal conductivity will provide some insulation);

limitations from claim 14, wherein the plate is formed from a thermoplastic (C. 2 Lines 30-33, “Polythene”);

limitations from claim 16, wherein the heat dissipation assembly further comprises: an insulative cover positioned over the plate (see cover 54 of Park, or cover 12 of Mossay);





Claims 1, 11, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub No. 2006/0257275) in view of Lynch (US Patent No. 10,132,317).

Park teaches:

limitations from claims 1 and 19, a linear compressor (FIG. 2) defining an axial direction and a vertical direction, the linear compressor comprising: a housing (50) defining a sump (50’) for collecting lubricant; a pump (120; paragraph 78) for circulating a flow of lubricant within the housing, the pump comprising a pump inlet (102; paragraph 73) positioned within the sump; 

Park does not teach a heat dissipation assembly for the lubricant including a fluid passageway formed via a plate;

Lynch teaches:

limitations from claims 1 and 19, a compressor (10) comprising: a housing (24, 26) defining a sump (76) for collecting lubricant; and a heat dissipation assembly (200; the oil will necessarily transfer some heat to the tube) comprising: a plate (see 200, the device can be consider as a plate at least at flat portions 204) mounted to an inner surface of the housing (via guide strips, C. 6 Lines 50-52); and a fluid passageway (210 to 214) defined between the plate and the inner surface (of section 24; see FIG. 1) of the housing, the fluid passageway having a fluid inlet (210) for receiving the flow of lubricant and a fluid outlet (214) for discharging the flow of lubricant back into the sump (C. 6 Lines 33-57);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide the heat dissipating unit in the compressor of Park, as taught by Lynch, in order to guide the lubricant used to cool the compressor components directly back to the sump via a controlled path, while minimizing the space required for the guide (C. 2 Lines 3-14);



Lynch further teaches:

limitations from claim 11, wherein the plate defines a plate thickness and the housing defines a housing thickness, wherein the plate thickness is between about 1 and 2 times the housing thickness (see FIG. 1 as annotated below, wherein the thickness of 200 is roughly the same as housing wall 24);


    PNG
    media_image2.png
    598
    264
    media_image2.png
    Greyscale







Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub No. 2006/0257275) in view of Lynch (US Patent No. 10,132,317) as evidenced by NPL titled “Plastics – Thermal Conductivity” (herein Wiki 1) and NPL titled “Thermal Conductivity of Metals” (herein Wiki 2).

limitations from claim 13 and 20, wherein the plate is formed of an insulating material (C. 8 Lines 25-27, “plastic”) has a lower thermal conductivity than the housing (C. 3 Lines 45-58, “steel”; it is well known that plastics are of lower thermal conductivity to metals, particularly steel; see Wiki 1 teaching thermal conductivities of steel much lower than for plastics as taught by Wiki 2);



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teach compressor/motor cooling arrangements: 6854955, 2015/0214817, 5664935, 4138862;


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746                                                                                                                                                                                                        -20